Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 1 of 20 PageID #:8




               EXHIBIT A
                                            Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 2 of 20 PageID #:9
                          Return Date: No return date scheduled
                          Hearing Date: 11/16/2020 10:00 AM - 10:00 AM
                          Courtroom Number: N/A
                          Location: District 1 Court
                                                                                                                                    FILED
                                                                                                                                    11/4/2020 10:25 AM
                                  Cook County, IL
                                                                                                                                    DOROTHY BROWN
                                                                                                                                    CIRCUIT CLERK
                                                                                                                                    COOK COUNTY, IL
FILEDDATE: 11/4/2020 10:25AM2020CH06595




                                                                                                                                    2020CH06595

                                                                                                                                    11017216
                                          2120 - Served                    2121 - Served
                                          2220 - Not Served                2221 - Not Served
                                          2320 - Served By Mail            2321 - Served By Mail
                                          2420 - Served By Publication     2421 - Served By Publication
                                          Summons - Alias Summons                                                       (08/01/18) CCG 0001 A

                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS


                                          KAYLA QUARLES
                                                                          (Name all parties)     Case No. 2020CH06595
                                                                  V.
                                          PRET A MANGER (USA) LIMITED

                                                                       V SUMMONS LI ALIAS SUMMONS
                                          To each Defendant: Pret A Manger (USA) Limited, C/O United Corporation Services
                                                                  901 S. Second Street Suite 201, Springfield, Illinois 62704
                                          YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                                          which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
                                          (30) days after service of this Summons, not counting the day of service. To file your answer or
                                          appearance you need access to the internet. Please visit wwwrookcountyclerkoccourr org to initiate
                                          this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to
                                          the last page of this document for location information.
                                          If you fail to do so, a judgment by default may be entered against you for the relipEsted
                                          in the complaint.
                                          To the Officer:
                                          This Summons must be returned by the officer or other person to whom it was given for service,
                                          with endorsement of service and fees, if any, immediately after service. If service cannot be made,
                                          this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                                          days after its date.




                                                        Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                          cookcountyclerkofcourtorg
                                                                                           Page 1 of 3
                                  Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 3 of 20 PageID #:10

                                Summons - Alias Summons                                                               (08/01/18) CCG 0001 B
                                E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                                create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
                                to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
                                www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's office.
11/4/2020 10:25 AM2020CH06595




                                                                                                       11/4/2020 10:25 AM DOROTHY BROWN
                                Atty. No.: 39042                                            Witness:
                                Atty Name: Gregg Barbakoff

                                Atty. for: Kayla Quarles                                            DOROT HB tiTh J.erkof Court
                                Address: 55 W. Monroe St., Suite 3390
                                                                                            Date of Service:
                                City: Chicago
                                                                                            (To be inserted by officer on copy left with
      cc                                        zip: 60603                                  Defendant or other person):
                                State: IL
      0
         i
     it
                                Telephone: 312-726-1092

                                Primary Email: GBarbakoff@KeoghLaw.com




                                                Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                  cookcountyclerkofcourt.org
                                                                                      Page 2 of 3
                                            Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 4 of 20 PageID #:11



                                                CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                                Richard J Daley Center                             Domestic Relations Division
FILEDDATE: 11/4/2020 10:25A M2020CH06595




                                                50 W Washington                                    Richard J Daley Center
                                                Chicago, IL 60602                                  50 W Washington, Rm 802
                                           0    District 2- Skokie                                 Chicago, IL 60602
                                                5600 Old Orchard Rd                                Hours: 8:30 am - 4:30 pm
                                                Skokie, IL 60077                                   Civil Appeals
                                           ()   District 3 - Rolling Meadows                       Richard J Daley Center
                                                2121 Euclid                                        50 W Washington, Rm 801
                                                Rolling Meadows, IL 60008                          Chicago, IL 60602
                                                                                                   Hours: 8:30 am - 4:30 pm
                                                District 4 - Maywood
                                                1500 Maybrook Ave                                  Criminal Department
                                                Maywood, IL 60153                                  Richard J Daley Center
                                                                                                   SOW Washington, Rm 1006
                                           0    District 5 - Bridgeview                            Chicago, IL 60602
                                                10220 S 76th Ave                                   Hours: 8:30 am - 4:30 pm
                                                Bridgeview, IL 60455
                                                                                                   County Division
                                           0    District 6 - Markham                               Richard J Daley Center
                                                16501 S Kedzie Pkwy                                50W Washington, Km 1202
                                                Markham, IL 60428                                  Chicago, IL 60602
                                                Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
                                                555 W Harrison                                     Probate Division
                                                Chicago, IL 60607                                  Richard J Daley Center
                                           0    Juvenile Center Building                           50 W Washington, Rm 1202
                                                2245 W Ogden Ave, Rm 13                            Chicago, IL 60602
                                                Chicago, IL 60602                                  Hours: 8:30 am - 4:30 pm
                                                Criminal Court Building                            Law Division
                                                2650 S California Ave, Rm 526                      Richard J Daley Center
                                                Chicago, IL 60608                                  SOW Washington, Rm 801
                                                                                                   Chicago, IL 60602
                                           Daley Center Divisions/Departments                      Hours: 8:30 am - 4:30 pm
                                                Civil Division                                     Traffic Division
                                                Richard J Daley Center                             Richard J Daley Center
                                                50 W Washington, Rm 601                            50 W Washington, Lower Level
                                                Chicago, IL 60602                                  Chicago, IL 60602
                                                Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm
                                                Chancery Division
                                                Richard J Daley Center
                                                50 W Washington, Rm 802
                                                Chicago, IL 60602
                                                Hours: 8:30 am - 4:30 pm

                                                        Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                          cookcountyclerkofcourt.org
                                                                                     Page 3 of 3
                                                 Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 5 of 20 PageID #:12
                              Return Date: No return date scheduled
                              Hearing Date: 3/4/2021 9:30 AM - 9:30 AM
                              Courtroom Number: 2308
                              Location: District 1 Court                                                    FILED
                                      Cook County, IL                                                       11/4/2020 12:00 AM
                                             FIRM NO. 39042                                                 DOROTHY BROWN
                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS CIRCUIT CLERK
                                                                                                            COOK COUNTY, IL
                                                                          CHANCERY DIVISION
FILED DATE: 11/4/2020 12:00 AM 2020CH06595




                                                                                                            2020CH06595

                                                 KAYLA QUARLES, individually and on                                                 11005984
                                                 behalf of all others similarly situated,

                                                                   Plaintiff,
                                                        V.                                               Case No.

                                                 PRET A MANGER (USA) LIMITED,

                                                                   Defendant.

                                                                                CLASS ACTION COMPLAINT

                                                       Plaintiff Kayla Quarles, individually and on behalf of all other persons similarly situated,

                                             by her undersigned attorneys, as and for her Class Action Complaint for violations of the Illinois

                                             Biometric Information Privacy Act ("BIPA"), 740 ILCS 14/1 et seq., against Defendant Pret A

                                             Manger (USA) Limited ("Pret A Manger" or "Defendant"), alleges on personal knowledge, due

                                             investigation of her counsel, and, where indicated, on information and belief as follows:

                                                                                 NATURE OF THE ACTION

                                                       1.     Plaintiff brings this action for damages and other legal and equitable remedies

                                             resulting from the illegal actions of Defendant in collecting, storing and using her and other

                                             similarly situated individuals' biometric identifiers' and biometric information' (referred to

                                             collectively at times as "biometrics") without obtaining informed written consent or providing the

                                             requisite data retention and destruction policies, in direct violation of BIPA.




                                                     A "biometric identifier" is any personal feature that is unique to an individual, including
                                             fingerprints, iris scans, DNA and "face geometry", among others.
                                             2
                                                     "Biometric information" is any information captured, converted, stored or shared based on a
                                             person's biometric identifier used to identify an individual.
                                   Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 6 of 20 PageID #:13




                                                 The Illinois Legislature has found that Ibllometrics are unlike other unique

                                  identifiers that are used to access finances or other sensitive information." 740 ILCS 14/15(c). "For
11/4/2020 12:00 AM 2020C H06595




                                  example, social security numbers, when compromised, can be changed. Biometrics, however, are

                                  biologically unique to the individual; therefore, once compromised, the individual has no recourse,

                                  is at heightened risk for identity theft, and is likely to withdraw from biometric-facilitated

                                  transactions." Id.

                                                 In recognition of these concerns over the security of individuals' biometrics the

                                  Illinois Legislature enacted BIPA, which provides, inter alia, that a private entity like Defendant

                                  may not obtain and/or possess an individual's biometrics unless it informs that person in writing

                                  that biometric identifiers or information will be collected or stored. See 740 ILCS 14/15(b).

                                                  The BIPA further requires that entities collecting biometrics must inform those

                                  persons in writing of the specific purpose and length of term for which such biometric identifiers

                                  or biometric information are being collected, stored and used. See id.

                                                  Moreover, entities collecting biometrics must publish publicly available written

                                  retention schedules and guidelines for permanently destroying biometrics collected. See 740 ILCS

                                  14/15(a).

                                                  Further, the entity must store, transmit and protect an individual's biometric

                                  identifiers and biometric information using the same standard of care in the industry and in a

                                  manner at least as protective as the means used to protect other confidential and sensitive

                                  information. See 740 ILCS 14/15(c).

                                                  Finally, the entity is expressly prohibited from selling, leasing, trading or otherwise

                                  profiting from an individual's biometrics. See 740 ILCS 15/15(c).




                                                                                   -2-
                                           Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 7 of 20 PageID #:14




                                                          In direct violation of each of the foregoing provisions of §§ 15(a) and 15(b) of

                                          B1PA, Defendant collected, stored and used—without first providing notice, obtaining informed
FILEDDATE: 11/4/202012:00AM 2020CH06595




                                          written consent or publishing data retention policies—the fingerprints and associated personally

                                          identifying information of hundreds of its employees (and former employees), who are being

                                          required to "clock in" with their fingerprints.

                                                          This practice of requiring employees to "clock in" using their fmgerprints was in

                                          place at least since approximately April 2018.

                                                          Plaintiff left Defendant's employ in approximately January 2019 and was "clocking

                                          in" using her fmgerprints during her tenure of employment with Defendant.

                                                          If Defendant's database of digitized fingerprints were to fall into the wrong hands,

                                          by data breach or otherwise, the employees to whom these sensitive and immutable biometric

                                          identifiers belong could have their identities stolen, among other serious issues.

                                                          SIPA confers on Plaintiff and all other similarly situated Illinois residents a right

                                          to know of such risks, which are inherently presented by the collection and storage of biometrics,

                                          and a right to know how long such risks will persist after termination of their employment.

                                                          Yet, Defendant never adequately informed Plaintiff or the Class of its biometrics

                                          collection practices, never obtained the requisite written consent from Plaintiff or the Class

                                          regarding its biometric practices, and never provided any data retention or destruction policies to

                                          Plaintiff or the Class.

                                                          Plaintiff brings this action to prevent Defendant from further violating the privacy

                                          rights of Illinois residents and to recover statutory damages for Defendant's unauthorized

                                          collection, storage and use of these individuals' biometrics in violation of BIPA.




                                                                                            -3-
                                               Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 8 of 20 PageID #:15




                                                                            JURISDICTION AND VENUE

                                                          This Court has personal jurisdiction over Defendant because the biometrics that
FILEDDATE: 11/4/2020 12:00AM2020CH06595




                                          give rise to this lawsuit were (1) collected by Defendant at facilities in Illinois, (2) stored by

                                          Defendant at facilities in Illinois, and (3) used by Defendant at facilities in Illinois.

                                                          Venue is proper in this County pursuant to because Defendant conducts its usual

                                          and customary business in this County. 735 ILCS 5/2-102(a).

                                                                                        PARTIES

                                                          Plaintiff is, and has been at all relevant times, a resident and citizen of Illinois.

                                                          Defendant Pret A Manger (USA) Limited is a foreign corporation and doing

                                          business in Cook County, Illinois within a facility located at 500 W Madison St, Chicago, Illinois.

                                                                             FACTUAL BACKGROUND

                                          I.       Illinois' Biometric Information Privacy Act.

                                                          The use of a biometric scanning system in the workplace entails serious risks.

                                          Unlike key fobs or identification cards—which can be changed or replaced if stolen or

                                          compromised—facial geometry is a permanent, unique biometric identifier associated with the

                                          employee. This exposes employees to serious and irreversible privacy risks. For example, if a

                                          device or database containing employees' facial geometry data is hacked, breached, or otherwise

                                          exposed, employees have no means by which to prevent identity theft and unauthorized tracking.

                                                          Recognizing the need to protect citizens from these risks, Illinois enacted the

                                          Biometric Information Privacy Act, 740 ILCS 14/1, et seq. ("BIPA") in 2008, to regulate

                                          companies that collect and store biometric information, such as facial geometry. See Illinois House

                                          Transcript, 2008 Reg. Sess. No. 276.

                                                          BIPA makes it unlawful for a company to, inter alia, "collect, capture, purchase,



                                                                                            -4-
                                 Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 9 of 20 PageID #:16




                                receive through trade, or otherwise obtain a person's or a customer's biometric identifiers and/or

                                biometric information, unless it first:
11/4/2020 12:00 AM2020CH06595




                                                  informs the subject.. in writing that a biometric identifier or biometric
                                        information is being collected or stored;

                                                    informs the subject.. .in writing of the specific purpose and length of
                                        term for which a biometric identifier or biometric information is being collected,
                                        stored, and used; and

                                                   receives a written release executed by the subject of the biometric
                                       identifier or biometric information or the subject's legally authorized
                                       representative."

                                740 ILCS 14/15 (b).

                                               Section 15(a) of BIPA also provides:

                                       A private entity in possession of biometric identifiers or biometric information must
                                       develop a written policy, made available to the public, establishing a retention
                                       schedule and guidelines for permanently destroying biometric identifiers and
                                       biometric information when the initial purpose for collecting or obtaining such
                                       identifiers or information has been satisfied or within 3 years of the individual's
                                       last interaction with the private entity, whichever occurs first.

                                740 ILCS 14/15(a).

                                               As alleged below, Defendant's practices of collecting, storing and using

                                individuals' biometric identifiers (specifically, fingerprints) and associated biometric information

                                without informed written consent violated all three prongs of § 15(b) of BIPA. Defendant's failure

                                to provide a publicly available written policy regarding their schedule and guidelines for the

                                retention and permanent destruction of individuals' biometric identifiers and biometric

                                information also violated § 15(a) of BIPA.

                                       Defendant Violates Illinois' Biometric Information Privacy Act.

                                               Unbeknown to the average person, and in direct violation of § 15(b)(1) of BIPA,

                                Defendant scanned and collected, and then indefinitely stored in an electronic database, digital



                                                                               -5-
                                           Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 10 of 20 PageID #:17




                                          copies of each employee's fmgerprints during the employee onboarding process from at least

                                          approximately April 2018 to at least approximately January 2019, and on each occasion an
FILEDDATE: 11/4/2020 12:00AM2020CH06595




                                          employee clocks in or out of one of Defendant's Illinois-based facility — all without ever informing

                                          anyone of this practice in writing.

                                                         In direct violation of §§ 15(b)(2) and 15(b)(3) of BIPA, from at least approximately

                                          April 2018 to at least approximately January 2019, Defendant never informed Illinois employees

                                          who had their fmgerprints collected of the specific purpose and length of time for which their

                                          biometric identifiers or information would be collected, stored and used, nor did Defendant obtain

                                          a written release from these individuals.

                                                         In direct violation of § 15(a) of BIPA, from at least January 2019, Defendant did

                                          not have written, publicly available policies identifying its retention schedules or guidelines for

                                          permanently destroying any of these biometric identifiers and/or biometric information.

                                          III.   Plaintiff Kayla Quarles' Experience.

                                                         Plaintiff began working for Defendant in or around April 2018.

                                                        _ During the course of Plaintiff's employment, Defendant required Plaintiff to place

                                          her fingers on a fingerprint scanner, at which point Defendant scanned and collected, and stored

                                          in an electronic database, digital copies of Plaintiffs fingerprints.

                                                         Plaintiff worked for Defendant until approximately January 2019. During her

                                          employment tenure, Plaintiff was required to place her fmgers on a fingerprint scanner, which

                                          scanned, collected and stored her fmgerprints each time she "clocked" in and out as part of the

                                          timekeeping system.




                                                                                           -6-
                                          Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 11 of 20 PageID #:18




                                                         Then, upon information and belief, Defendant's fingerprint matching technology

                                          compared Plaintiffs scanned fingerprint against the fingerprint previously stored in Defendant's
FILEDDATE: 11/4/2020 12:00AM2020CH06595




                                          fingerprint database.

                                                         On each occasion of "clocking in," Plaintiff was granted access to Defendant's

                                          facility in order to begin work.

                                                         Plaintiff never consented, agreed or gave permission—written or otherwise—to

                                          Defendant for the collection or storage of her unique biometric identifiers and/or biometric

                                          information.

                                                         Further, Defendant never provided Plaintiff with nor did she ever sign a written

                                          release allowing Defendant to collect or store her unique biometric identifiers and/or biometric

                                          information.

                                                         Likewise, Defendant never provided Plaintiff with the requisite statutory

                                          disclosures nor an opportunity to prohibit or prevent the collection, storage or use of her unique

                                          biometric identifiers and/or biometric information.

                                                         By collecting Plaintiff's unique biometric identifiers and/or biometric information

                                          without her consent, written or otherwise, Defendant invaded Plaintiff s statutorily protected right

                                          to privacy in her biometrics.

                                                         Finally, Defendant never provided Plaintiff with a retention schedule and/or

                                          guideline for permanently destroying her biometric identifiers and biometric information.

                                                         Thus, Plaintiff has no reason to believe Defendant actually destroyed her biometric

                                          information, despite that the sole reason Plaintiff provided her biometric information (L e. clocking

                                          in and out of work) is now moot.




                                                                                          -7-
                                 Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 12 of 20 PageID #:19




                                               Further, to the extent Defendant uses an outside vendor to process its payroll, there

                                is a significant risk Plaintiff's biometric identifiers have already been disseminated without her
11/4/2020 12: 00AM2020CH06595




                                knowledge or consent.

                                                                    CLASS ALLEGATIONS

                                               Class Definition: Plaintiff brings this action pursuant to 735 ILCS 5/2-801 on

                                behalf of a class of similarly situated individuals, defined as follows (the "Class"):

                                       All individuals who, while residing in the State of Illinois, had their fingerprints
                                       collected, captured, received or otherwise obtained and/or stored by Defendant.

                                               Numerosity: Pursuant to 735 ILCS 5/2-801 (1), the number of persons within the

                                Class is substantial, believed to amount to hundreds of persons. It is, therefore, impractical to join

                                each member of the Class as a named Plaintiff. Further, the size and relatively modest value of the

                                claims of the individual members of the Class renders joinder impractical. Accordingly, utilization

                                of the class action mechanism is the most economically feasible means of determining and

                                adjudicating the merits of this litigation. Moreover, the Class is ascertainable and identifiable from

                                Defendant's records.

                                               Commonality and-Predominance: Pursuant to 735 ILCS 5/2-801(2), there are

                                well-defined common questions of fact and law that exist as to all members of the Class and that

                                predominate over any questions affecting only individual members of the Class. These common

                                legal and factual questions, which do not vary from Class member to Class member, and which

                                may be determined without reference to the individual circumstances of any class member,

                                include, but are not limited to, the following:

                                               (a) whether Defendant collected or otherwise obtained Plaintiff's and the
                                                   Class' biometric identifiers and/or biometric information;




                                                                                  -8-
                                Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 13 of 20 PageID #:20




                                                   whether Defendant properly informed Plaintiff and the Class that it
                                                   collected, used, and stored their biometric identifiers and/or biometric
                                                   information;
11/4/2020 12: 00AM2020CH06595




                                                   whether Defendant obtained a written release (as defined in 740 ILCS
                                                   1410) to collect, use, and store Plaintiff's and the Class' biometric
                                                   identifiers and/or biometric information;

                                                   whether Defendant developed a written policy, made available to the
                                                   public, establishing a retention schedule and guidelines for permanently
                                                   destroying biometric identifiers and biometric information when the
                                                   initial purpose for collecting or obtaining such identifiers or information
                                                   has been satisfied or within 3 years of their last interaction, whichever
                                                   occurs first;

                                                   whether Defendant used Plaintiff s and the Class' biometric identifiers
                                                   and/or biometric information to identify them;

                                                   whether Defendant destroyed Plaintiff's and the Class' biometric
                                                   identifiers and/or biometric information once that information was no
                                                   longer needed for the purpose for which it was originally collected; and

                                                   whether Defendant's violations of BIPA were committed intentionally,
                                                   recklessly, or negligently.

                                       42.     Adequate Representation: Pursuant to 735 ILCS 5/2-801 (3), Plaintiff has

                                retained and is represented by qualified and competent counsel who are highly experienced in

                                complex consumer class action litigation. Plaintiff and her counsel are committed to vigorously

                                prosecuting this class action. Moreover, Plaintiff is able to fairly and adequately represent and

                                protect the interests of such a Class. Neither Plaintiff nor her counsel has any interest adverse to,

                                or in conflict with, the interests of the absent members of the Class. Plaintiff has raised viable

                                statutory claims or the type reasonably expected to be raised by members of the Class, and will

                                vigorously pursue those claims. If necessary, Plaintiff may seek leave of this Court to amend this

                                Class Action Complaint to include additional Class representatives to represent the Class,

                                additional claims as may be appropriate, or to amend the Class definition to address any steps that

                                Defendant took.

                                                                                -9-
                                           Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 14 of 20 PageID #:21




                                                         Superiority: Pursuant to 735 ILCS 5/2-801(4), a class action is superior to other

                                          available methods for the fair and efficient adjudication of this controversy because individual
FILEDDATE: 11/4/2020 12:00AM2020CH06595




                                          litigation of the claims of all Class members is impracticable. Even if every member of the Class

                                          could afford to pursue individual litigation, the Court system could not. It would be unduly

                                          burdensome to the courts in which individual litigation of numerous cases would proceed.

                                          Individualized litigation would also present the potential for varying, inconsistent or contradictory

                                          judgments, and would magnify the delay and expense to all parties and to the court system resulting

                                          from multiple trials of the same factual issues. By contrast, the maintenance of this action as a

                                          class action, with respect to some or all of the issues presented herein, presents few management

                                          difficulties, conserves the resources of the parties and of the court system and protects the rights

                                          of each member of the Class. Plaintiff anticipates no difficulty in the management of this action

                                          as a class action. Class-wide relief is essential to compliance with BIPA.

                                                               COUNT I - FOR DAMAGES AGAINST DEFENDANT
                                             VIOLATION OF 740 ILCS 14/15(a) — FAILURE TO INSTITUTE, MAINTAIN, AND ADHERE TO
                                                                PUBLICLY AVAILABLE RETENTION SCHEDULE

                                                         Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                                                         BIPA mandates that companies in possession of biometric data establish and

                                          maintain a satisfactory biometric data retention — and, importantly, deletion — policy. Specifically,

                                          those companies must: (i) make publicly available a written policy establishing a retention

                                          schedule and guidelines for permanent deletion of biometric data (at most three years after the

                                          company's last interaction with the individual); and (ii) actually adhere to that retention schedule

                                          and actually delete the biometric information. See 740 ILCS 14/15(a).

                                                         Defendant failed to comply with these BIPA mandates.




                                                                                          - 10-
                               Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 15 of 20 PageID #:22




                                              Defendant is a company registered to do business in Illinois and thus qualifies as a

                               "private entity" under BIPA. See 740 ILCS 14/10.
11/4/2020 12:00AM2020CH06595




                                               Plaintiff is an individual who had her "biometric identifiers" captured and/or

                               collected by Defendant, as explained in detail in above. See 740 ILCS 14/10.

                                               Plaintiffs biometric identifiers were used to identify Plaintiff and, therefore,

                               constitute "biometric information" as defined by BIPA. See 740 ILCS 14/10.

                                              Defendant failed to provide a publicly available retention schedule or guidelines

                               for permanently destroying biometric identifiers and biometric information as specified by BIPA.

                               See   740 ILCS 14/15(a).

                                              Defendant lacked retention schedules and guidelines for permanently destroying

                               Plaintiffs and the Class's biometric data. As such, the only reasonable conclusion is that

                               Defendant has not, and will not, destroy Plaintiffs and the Class's biometric data when the initial

                               purpose for collecting or obtaining such data has been satisfied.

                                               On behalf of herself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

                               injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

                               requiring Defendant to comply with BIPA's requirements for the collection, capture, storage, and

                               use of biometric identifiers and biometric information as described herein; (3) statutory damages

                               of $5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS 14/20(2) or,

                               in the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to

                               740 ILCS 14/20(1); and (4) reasonable attorneys' fees and costs and other litigation expenses

                               pursuant to 740 ILCS 14/20(3).
                                Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 16 of 20 PageID #:23




                                                  COUNT II - FOR DAMAGES AGAINST DEFENDANT
                               VIOLATION OF 740 ILCS 14/15(b) -FAILURE TO OBTAIN INFORMED WRITTEN CONSENT AND
                                       RELEASE BEFORE OBTAINING BIOMETRIC IDENTIFIERS OR INFORMATION
1/4/2020 12: 00AM2020CH06595




                                              Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                                              BIPA requires companies to obtain informed written consent from employees

                               before acquiring their biometric data. Specifically, BIPA makes it unlawful for any private entity

                               to "collect, capture, purchase, receive through trade, or otherwise obtain a person's or a customer's

                               biometric identifiers or biometric information unless [the entity] first: (1) informs the subject.. .in
    CI
    -J                         writing that a biometric identifier or biometric information is being collected or stored; (2) informs
    LT-

                               the subject... in writing of the specific purpose and length of term for which a biometric identifier

                               or biometric information is being collected, stored, and used. and (3) receives a written release

                               executed by the subject of the biometric identifier or biometric information..." 740 ILCS 14/15(b)

                               (emphasis added).

                                              Defendant failed to comply with these BIPA mandates.

                                              Defendant is a company registered to do business in Illinois and thus qualifies as a

                               "private entity" under BIPA. See 740 ILCS 14/10.

                                              Plaintiff and the Class are individuals who have had their "biometric identifiers"

                               collected and/or captured by Defendant, as explained in detail above. See 740 ILCS 14/10.

                                              Plaintiffs and the Class's biometric identifiers were used to identify them and,

                               therefore, constitute "biometric information" as defined by BIPA. See 740 ILCS 14/10.

                                              Defendant systematically and automatically collected, captured, used, and stored

                               Plaintiffs and the Class's biometric identifiers and/or biometric information without first

                               obtaining the written release required by 740 ILCS 14/15(b)(3).




                                                                               - 12-
                              Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 17 of 20 PageID #:24




                                             Defendant never informed Plaintiff, and never informed any member of the Class

                              at least prior to January 2019, in writing that their biometric identifiers and/or biometric
1/4/2020 12:00AM2020CH06595




                              information were being collected, captured, stored, and/or used, nor did Defendant inform Plaintiff

                              and the Class in writing of the specific purpose(s) and length of term for which their biometric

                              identifiers and/or biometric information were being collected, stored, used and disseminated as

                              required by 740 ILCS 14/15(b)(1)-(2).

                                             By collecting, capturing, storing, and/or using Plaintiffs and the Class's biometric
     FILED DAT




                              identifiers and biometric information as described herein, Defendant violated Plaintiffs and the

                              Class's rights to privacy in their biometric identifiers and/or biometric information as set forth in

                              BIPA. See 740 ILCS 14/1, et seq.

                                             On behalf of herself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

                              injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

                              requiring Defendant to comply with BIPA's requirements for the collection, captures, storage, use

                              and dissemination of biometric identifiers and biometric information as described herein; (3)

                              statutory damages of $5,000 for each intentional and/or reckless violation of BIPA pursuant to 740

                              ILCS 14/20(2) or, in the alternative, statutory damages of $1,000 for each negligent violation of

                              BIPA pursuant to 740 ILCS 14/20M; and (4) reasonable attorneys' fees and costs and other

                              litigation expenses pursuant to 740 ILCS 14/20(3).

                                                                   PRAYER FOR RELIEF

                                     WHEREFORE, Plaintiff Kayla Quarles, on behalf of herself and the proposed Class,

                              respectfully requests that this Court enter an Order:

                                         A. Certifying this case as a class action on behalf of the Class defined above,
                                            appointing Plaintiff as representative of the Class, and appointing her counsel as
                                            Class Counsel;



                                                                             - 13 -
                                            Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 18 of 20 PageID #:25




                                                         Declaring that Defendant's actions, as set out above, violate BIPA, 740 ILCS 14/1,
                                                         et seq.;
FILEDDATE: 11/4/2020 12:00 AM2020CI106595




                                                         Awarding statutory damages of $5,000.00 for each and every intentional and/or
                                                         reckless violation of BIPA pursuant to 740 ILCS 14/20(2), or alternatively,
                                                         statutory damages of $1,000.00 for each and every violation pursuant to 740 ILCS
                                                         14/20(1) if the Court fmds that Defendant's violations were negligent;
                                                         Awarding injunctive and other equitable relief as is necessary to protect the
                                                         interests of the Class, including, inter cilia, an Order requiring Defendant to collect,
                                                         store, and use biometric identifiers and/or biometric information in compliance
                                                         with BIPA;
                                                         Awarding Plaintiff and the Class their reasonable attorneys' fees and costs and
                                                         other litigation expenses pursuant to 740 ILCS 14/20(3);
                                                         Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent
                                                         allowable; and
                                                         Awarding such other and further relief as equity and justice may require.


                                            Dated: November 3, 2020                      Respectfully submitted,

                                                                                        KAYLA QUARLES, individually and on behalf of
                                                                                         all others similarly situated,

                                                                                        By: /s/ Gregg M. Barbakoff
                                                                                            Keith J. Keogh
                                                                                            Gregg M. Barbakoff
                                                                                            KEOGH LAW, Lm. (FiRm 39042)
                                                                                            55W. Monroe St., Suite 3390
                                                                                            Chicago, Illinois 60603
                                                                                            Firm No. 39042
                                                                                            Tel.: (312) 726-1092
                                                                                            Fax: (312) 726-1093
                                                                                            keith@keoghlaw.com
                                                                                            gbarbakoff@keoghlaw.com

                                                                                              Attorneys for Plaintiff and the Putative Class




                                                                                          - 14-
                                 Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 19 of 20 PageID #:26




                                                      IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                    CHANCERY DIVISION
11/4/2020 12:00AM 2020CH06595




                                 KAYLA QUARLES, individually and on
                                 behalf of all others similarly situated,

                                                             Plaintiff,
                                            V.                                               Case No.

                                 PRET A MANGER (USA) LIMITED,

                                                             Defendant.


                                                                          RULE 222(b) AFFIDAVIT

                                              My name is Kayla Quarles and I am above the age of majority and of sound mind to

                                understand and execute this Affidavit.

                                              I have reviewed the Complaint to be filed in this matter and believe it to be true to the

                                best of my knowledge.

                                              I believe that Defendant has harmed me in multiple ways, as outlined in the Complaint.

                                     -    4. Through the Complaint, I seek a recovery in excess of $50,000.00.

                                          Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil

                                Procedure, the undersigned certifies that the statements set forth in this instrument are true and

                                correct, except as to matters therein stated to be on information and belief and as to such matters

                                the undersigned certifies that he verily believes the same to be true.


                                Executed:


                                                   •••-, C}.•••

                                By: Kayla Quarles (Mar 28, 2020)

                                          Kayla Quarles
FILED DATE: 11/4/2020 12:00AM2020CH06595               Case: 1:20-cv-07179 Document #: 1-1 Filed: 12/04/20 Page 20 of 20 PageID #:27




                                            Chancery Division Civil Cover Sheet
                                            General Chancery Section                                                                                            (02/19/20) CCCH 0623

                                                                                  IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                      COUNTY DEPARTMENT, CHANCERY DIVISION

                                             KAYLA QUARLES
                                                                                                        Plaintiff
                                                                             V.                                     Case No:
                                             PRET A MANGER (USA) LIMITED
                                                                                                      Defendant

                                                                                       CHANCERY DIVISION CIVIL COVER SHEET
                                                                                           GENERAL CHANCERY SECTION
                                            A Chancery Division Civil Cover Sheet - General Chancery Section shall be filed with the initial complaint in all actions filed in the General
                                            Chancery Section of Chancery Division. The information contained herein is for administrative purposes only. Please check the box in
                                            front of the appropriate category which best characterizes your action being filed.
                                            Only one (1) case type may be checked with this cover sheet.
                                            0005 E Administrative Review                                             0017 ID Mandamus
                                            0001 Zi Class Action                                                     0018 ID Ne Exeat
                                            0002 D Declaratory Judgment                                              0019 0 Partition
                                            0004 0 Injunction                                                        0020 ID Quiet Title
                                                                                                                     0021 E Quo Warrant°
                                           . 0007 E General Chancery                                                - 0022 C Redemption Rights
                                             0010 0 Accounting                                                       0023 E Reformation of a Contract
                                             0011    Arbitration                                                     0024 IE Rescission of a Contract
                                             0012 0 Certiorari -                                                     0025 E Specific Performance
                                             0013 IE Dissolution of Corporation                                      0026 E Trust Construction
                                             0014    Dissolution of Partnership                                      0050 D Internet Take Down Action (Compromising Images)
                                             0015 D Equitable Lien
                                             0016    Interpleader                                                            E Other (specify)

                                               Atty. No.: 39042                   0 Pro Se 99500
                                                                                                                    Pro Se Only: 0 I have read and agree to the terms of the Clerk's
                                            Atty Name: Gregg Barbakoff                                                               Clerk's Office Electronic Notice Policy and
                                            Atty. for: Plaintiff Kayla Quarles                                                        choose to opt in to electronic notice from the
                                                                                                                                     Clerk's office for this case at this email address:
                                            Address:   55 W. Monroe St, Suite 3390
                                            City: Chicago                                State: IL

                                            Zip:   60603

                                            Telephone:   312-726-1092

                                            Primary Email    GBarbakoff@Keoghlaw.com
                                                                             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                                               cookcountyclerkolcourtorg
                                                                                                         Page 1 of 1
